DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species as shown in Figures 5A-F in the reply filed on August 29, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant submitted that claims 78-80, 87-94, and 97 encompassing the elected species. Examiner disagrees that claim 94 encompassing the elected species as shown in Figures 5A-F because claim 94 requires the releasable coupling includes an interference fit relationship, which discloses in the nonelected species as shown in Figures 4A-D. It is noted that claim 81 also requires an interference fit relationship, and it has been withdrawn. Accordingly, claim 94 is considered as a withdrawn claim. 
An action on the merits of claims 78-80, 87-93, and 97 follows.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 25, line 6, “16” is a typographical error and it should be changed to -- 116 --.
In paragraph 39, line 10, “210A” is a typographical error and it should be changed to – 120A --. 
Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78-80 and 90-92 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 78, line 13, there is no antecedent basis for the limitation, “the interacting” in the claim.
Regarding claim 78, last line, there is no antecedent basis for the limitation, “the first and second counterparts” in the claim. Examiner suggests the limitation be changed to, “the first and second coupling counterparts” to overcome this rejection.
Regarding claim 80, line 3, there is no antecedent basis for the limitation, “the first counterpart” in the claim. Examiner suggests the limitation be changed to, “the first coupling counterpart” to overcome this rejection.
Regarding claim 80, line 4, there is no antecedent basis for the limitation, “the second counterpart” in the claim. Examiner suggests the limitation be changed to, “the second coupling counterpart” to overcome this rejection.
Regarding claim 90, line 4, there is no antecedent basis for the limitation, “the central longitudinal axis” in the claim.
Regarding claim 91, line 4, there is no antecedent basis for the limitation, “the central longitudinal axis” in the claim.
Regarding claim 91, line 5, there is no antecedent basis for the limitation, “the horizontal” in the claim.
Regarding claim 92, line 5, there is no antecedent basis for the limitation, “the female receptacle” in the claim as it is depended on claim 87 instead of claim 88.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 78-80, 87-91, and 97 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figures 6-9 of Witter (US 5,857,408).
Regarding claim 78, Witter discloses a kit (figs. 6-9) for assembling a tamping apparatus comprising:
a base (12);
a shaft (22); wherein:
the base (12) and the shaft (22) are co-operatively configured for releasable coupling to one another (col. 3, lines 5-8);
the releasable coupling is with effect that a lower surface (28) of the base is disposed for tamping yard waste in response to application of a force to the shaft in a downwardly direction;
the shaft (22) defines a first coupling counterpart (see “threaded metal cap” in col. 3, line 23);
the base (12) defines a second coupling counterpart (18-19); and
the first and second coupling counterparts are co-operatively configured for interacting such that the releasable coupling is effectible by the interacting of only the first and second coupling counterparts (see col. 3, lines 17-24).
Regarding claim 79, the kit as claimed in claim 78; wherein the releasable coupling includes a threaded connection (see col. 3, lines 17-24 and figs. 8-9).
Regarding claim 80, the kit as claimed in claim 79; wherein:
the first coupling counterpart includes a male connector (see “threaded metal cap” in col. 3, line 23), and is defined by the shaft (22);
the second coupling counterpart includes a female receptacle (18-19 and figs. 8-9), and is defined by the base (12); and
the female receptacle is configured for threadably connecting to the male connector to obtain the threaded connection (col. 3, lines 17-24).
Regarding claim 87, Witter discloses a kit (figs. 6-9) for assembling a tamping apparatus comprising:
a base (12);
a shaft (22); wherein:
the base (12) and the shaft (22) are co-operatively configured for releasable coupling to one another (col. 3, lines 17-24);
the releasable coupling is with effect that a lower surface (28 and 32) of the base (12) is disposed for tamping yard waste in response to application of a force to the shaft in a downwardly direction; and
the releasable coupling includes a threaded connection (col. 3, lines 17-24 and figs. 8-9).
Regarding claim 88, the kit as claimed in claim 87; further comprising:
a female receptacle (18-19); wherein:
the shaft (22) defines a male connector (see “threaded metal cap” in col. 3, line 23); and
the female receptacle is threadably connectible to the male connector (col. 3, lines 17-24 and figs. 8-9).
Regarding claim 89, the kit as claimed in claim 88; wherein:
the lower surface includes a lower surface portion (28 or 32) configured such that, while the base is being forced to move downwardly through a layer of unconsolidated solid debris, the lower surface portion encourages unconsolidated solid debris to move out of the way of the base, and thereby facilitate movement of the base through the layer of unconsolidated solid debris in a downwardly direction (col. 3, lines 59-60 discloses that the lower surface portion (28) prevents waste from getting trapped within the cavity, and thus the lower surface portion (28) encourages unconsolidated solid debris to move out of the way of the base. Additionally, col. 4, lines 26-32 discloses that the lower surface portion (32) is rounded or angular, and thus the lower surface portion (32) encourages unconsolidated solid debris to move out of the way of the base).
Regarding claim 90, the kit as claimed in claim 89; wherein:
the lower surface portion is tapered upwardly (see 34 and 36), in an outwardly direction relative to a central longitudinal axis of the shaft (see fig. 7).
Regarding claim 91, the kit as claimed in claim 89; wherein:
the lower surface portion is tapered upwardly (see 34 and 36), in an outwardly direction relative to a central longitudinal axis of the shaft, and at an acute angle of at least 3 degrees relative to a horizontal (see figs. 7-8).
Regarding claim 97, Witter discloses a kit for assembling a tamping apparatus comprising:
a base (12);
a shaft (22); wherein:
the base (12) and the shaft (22) are co-operatively configured for releasable coupling to one another;
the releasable coupling is with effect that a lower surface (28 or 32) of the base (12) is disposed for tamping yard waste in response to application of a force to the shaft in a downwardly direction; and
the lower surface includes a lower surface portion configured such that, while the base is being forced to move downwardly through a layer of unconsolidated solid debris, the lower surface portion encourages unconsolidated solid debris to move out of the way of the base, and thereby facilitate movement of the base through the layer of unconsolidated solid debris in a downwardly direction (col. 3, lines 59-60 discloses that the lower surface portion (28) prevents waste from getting trapped within the cavity, and thus the lower surface portion (28) encourages unconsolidated solid debris to move out of the way of the base. Additionally, col. 4, lines 26-32 discloses that the lower surface portion (32) is rounded or angular, and thus the lower surface portion (32) encourages unconsolidated solid debris to move out of the way of the base).

Claims 78 and 97 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Russo (US 2017/0259995A1).
Regarding claim 78, Russo discloses a kit (figs. 4, 6, and 7) for assembling a tamping apparatus comprising:
a base (104);
a shaft (103); wherein:
the base (104) and the shaft (103) are co-operatively configured for releasable coupling to one another (see “detachable” in para. 13, lines 17-21);
the releasable coupling is with effect that a lower surface (see an angular portion at the bottom of figure 7) of the base (104) is disposed for tamping yard waste in response to application of a force to the shaft in a downwardly direction (fig. 7);
the shaft (103) defines a first coupling counterpart (see para. 13, lines 17-21 and the annotated drawing below);
the base (104) defines a second coupling counterpart (see the annotated drawing below); and
the first and second coupling counterparts are co-operatively configured for interacting such that the releasable coupling is effectible by the interacting of only the first and second coupling counterparts (see para. 13, lines 17-21).

    PNG
    media_image1.png
    289
    627
    media_image1.png
    Greyscale

Regarding claim 97, Russo discloses a kit for assembling a tamping apparatus comprising:
a base (104);
a shaft (103); wherein:
the base (104) and the shaft (103) are co-operatively configured for releasable coupling to one another;
the releasable coupling is with effect that a lower surface (see the annotated drawing above) of the base (104) is disposed for tamping yard waste in response to application of a force to the shaft in a downwardly direction; and
the lower surface includes a lower surface portion (see the annotated drawing above) configured such that, while the base is being forced to move downwardly through a layer of unconsolidated solid debris, the lower surface portion encourages unconsolidated solid debris to move out of the way of the base, and thereby facilitate movement of the base through the layer of unconsolidated solid debris in a downwardly direction (It is noted that the lower surface portion of Russo is angled upward from a central axis of the base, and thus it encourages unconsolidated solid debris to move out of the way of the base as the base moves downward).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 79-80 and 87-93 are rejected under 35 U.S.C. 103 as being unpatentable over Russo in view of Witter (US 5,857,408).
Regarding claims 79 and 87, Russo discloses the invention substantially as claimed as set forth above. Russo discloses the base (104) is preferably detachable from the shaft (103) (para. 13, lines 18-20) with a releasable coupling. Russo does not disclose the releasable coupling is the type that includes a threaded connection.
Witter discloses a tamping apparatus comprising a base (12); a shaft (22); wherein the base (12) and the shaft (22) are co-operatively configured for releasable coupling to one another (col. 3, lines 17-24); the releasable coupling includes a threaded connection (col. 3, lines 17-24 and figs. 8-9) having a female receptacle (18-19) and the shaft (22) defines a male connector (see “threaded metal cap” in col. 3, line 23); and the female receptacle is threadably connectible to the male connector (col. 3, lines 17-24 and figs. 8-9).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the releasable coupling of Russo with the type that includes a threaded connection, as taught by Witter, since both of these type of releasable couplings (i.e. a threaded connection coupling by Witter and a bolted coupling by Russo) for the base and the shaft are well known in the waste compacting art and one ordinary skill in the art would have made a choice for convenience or economic reason.
Regarding claim 80, modified Russo discloses the first coupling counterpart includes a male connector (see “threaded metal cap” in col. 3, line 23 of Witter and the second coupling counterpart includes a female receptacle (18-19 and figs. 8-9 of Witter), the female receptacle is configured for threadably connecting to the male connector to obtain the threaded connection (col. 3, lines 17-24 of Witter).
Regarding claim 88, modified Russo discloses a female receptacle (18-19 of Witter) and a male connector (see “threaded metal cap” in col. 3, line 23 of Witter); and the female receptacle is threadably connectible to the male connector (col. 3, lines 17-24 and figs. 8-9 of Witter).
Regarding claim 89,  Russo further discloses wherein: the lower surface includes a lower surface portion (see the annotated drawing above) configured such that, while the base (104) is being forced to move downwardly through a layer of unconsolidated solid debris, the lower surface portion encourages unconsolidated solid debris to move out of the way of the base, and thereby facilitate movement of the base through the layer of unconsolidated solid debris in a downwardly direction (It is noted that the lower surface portion of Russo is angled upward from a central axis of the base, and thus it encourages unconsolidated solid debris to move out of the way of the base as the base moves downward).
Regarding claim 90, Russo further discloses the lower surface portion is tapered upwardly (see the annotated drawing above), in an outwardly direction relative to a central longitudinal axis of the shaft (see the annotated drawing above).
Regarding claim 91, Russo further discloses the lower surface portion is tapered upwardly (see the annotated drawing above), in an outwardly direction relative to a central longitudinal axis of the shaft, and at an acute angle of at least 3 degrees relative to a horizontal (see the annotated drawing above).
Regarding claim 92, Russo further discloses a projection (see the annotated drawing above) that extends upwardly from an upper surface of the base; wherein: the female receptacle is defined by the projection.
Regarding claim 93, Russo further discloses a plurality of reinforcing ribs (109) extending between the upper surface of the base and the projection, and spaced apart about the projection (see fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various handheld compactors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on 571-272-4528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725                                                                                                                                                                                           	November 25, 2022